[a2020performancesharesag001.jpg]
C.H. ROBINSON 2020 PERFORMANCE SHARE PROGRAM C.H. Robinson Worldwide, Inc. (the
“Company”) is permitted under the terms of its 2013 Equity Incentive Plan (the
“Plan”) to issue its shares and other derivative securities to employees at
various times and in various forms. The Company’s Compensation Committee has
approved a 2020 Performance Share Program (the “Program”) pursuant to which
performance share awards (the “Awards”) will be made to designated managerial
employees of the Company and its Subsidiaries. Each such Award will be subject
to the terms of a participant-specific award notice (a “Notice”), the general
terms of the Program as contained in this Program Outline, and the terms of the
Plan. Unless the context clearly indicates otherwise, any capitalized term used
but not defined in this Program Outline will have the meaning set forth in the
Plan as it currently exists or as it is amended in the future. Program Outline
1. Each participant in the Program will be granted a number of performance
shares as specified in the applicable Notice on the Grant Date specified in the
Notice, and the performance shares will be credited to the participant’s account
maintained by the Company. Each performance share that vests represents the
right to receive one share of the Company’s common stock on the settlement date
for the Award. Vesting of performance shares will be conditioned upon the
satisfaction of the performance and continued Service conditions described
below. 2. The Measurement Period for performance shall be January 1 through
December 31 of each calendar/fiscal year during the years 2020 - 2024. Beginning
on December 31, 2020, and on each December 31 thereafter through December 31,
2024, a portion of the Award will vest, but only if and only to the extent that
the Company’s Vesting Indicator (“VI”) is greater than zero for the respective
Measurement Period, as determined by the Compensation Committee, and the
applicable Service conditions set forth below are satisfied. The VI is defined
as the sum of 10 percentage points plus the percentage increase (or decrease) in
Company diluted net income per share for the applicable Measurement Period over
the prior year rounded to two decimal places. For purposes of calculating the VI
for any year during the Measurement Period, the growth for a year is the
percentage the current year’s EPS exceeds the greater of the previous year’s
diluted net income per share or the diluted net income per share for 2019. That
sum, in turn, is rounded to the nearest whole percentage. Example Prior Year
Current Year Percentage Increase Diluted net income per share $2.00 $2.19 9.50%
Add: 10 Percentage Points 19.50% Rounded to the Nearest Whole Percentage
VI=20.00% 3. In determining how many performance shares subject to an Award are
vested with respect to each Measurement Period, the VI is multiplied by the
total number of performance shares subject to the Award, with the result then
rounded to the nearest whole performance share. Example Grant of 1,000
Performance S hares Year 1 Year 2 Year 3 VI: 20% 12% 26% Rounded Number of
Performance Shares Vested as of Dec. 31: 200 120 260 4. The Compensation
Committee’s calculation of the VI shall be final, and the Compensation Committee
retains the discretion to eliminate unusual items, if any, for purposes of
calculating the VI for any particular Measurement Period (including adjustments
to the computation of diluted net income per share). 5. A participant’s
performance shares may vest pursuant to paragraph 2 above with respect to this
award for up to 5 years (and may vest in less than 5 years if the VI during such
time period is sufficiently high enough). Any performance shares remaining
unvested after the calculation of VI for the Measurement Period ending December
31, 2024 will be forfeited and deleted from participant’s account, and the
participant will retain no rights with respect to the forfeited performance
shares. 6. Except as otherwise provided in this paragraph and in paragraphs 14
and 15, a participant’s performance shares will vest upon satisfaction of the
performance condition only while the participant remains a Service Provider. If,
prior to any separation from Service, a participant has executed and continues
to adhere to a Management-Employee (“Key Employee”) Agreement in favor of the
Company which contains a non-competition provision, then such participant’s
Award shall not be terminated and vesting shall continue (to the extent the
performance condition has been satisfied) through the end of two (2) additional
Measurement Periods following the participant’s separation from Service. In
addition, if prior to any separation from Service, a participant has executed
PERFSHR20 February 2020



--------------------------------------------------------------------------------



 
[a2020performancesharesag002.jpg]
and continues to comply with the non-competition and non-solicitation provisions
of a Management-Employee (“Key Employee”) Agreement during any additional
Measurement Periods, and if such participant has a minimum of five (5)
consecutive years of Service at the time of such separation, then such
participant’s Award shall not be terminated and vesting shall continue (to the
extent the performance condition has been satisfied) through the end of
additional Measurement Periods following such separation from Service according
to the following schedule: Sum of Age in Whole Years and Tenure in Years of
Potential Post -Employment Whole Years Vesting At least 50 and less than 60 3
years At least 60 and less than 70 4 years At least 70 or greater 5 years Age
and Tenure are individually rounded up to the nearest whole number and Tenure is
defined as the period of time between a participant’s date of separation from
Service and the participant’s last date of hire (or in the case of an
acquisition, the equivalent last date of hire with the acquired entity). Under
no event, however, will any entitlement to continued vesting under this
paragraph cause the vesting period of any Award to exceed the five (5) year
period specified in paragraph 5. 7. Notwithstanding the foregoing, participants
who embezzle or misappropriate Company funds or property, or who the Company has
determined have failed to comply with the terms and conditions of any of the
following agreements which they may have executed in favor of the Company: (i)
Confidentiality and Noncompetition Agreement, (ii) Management-Employee
Agreement, (iii) Sales- Employee Agreement, (iv) Data Security Agreement, or (v)
any other agreement containing post-employment restrictions, will automatically
forfeit all Awards, whether vested or unvested, and will retain no rights with
respect to such performance shares. 8. Except as otherwise provided in
paragraphs 14 and 15, shares of the Company’s common stock shall be delivered to
a participant in settlement of vested performance shares in a single lump sum
distribution of shares upon the earlier of (i) two years after the participant’s
separation from Service, or (ii) February 15, 2027. Payout of shares vested
post-employment shall be accomplished as soon as administratively practical
following the public announcement of the previous year’s financial results. 9.
Performance shares may not be sold, exchanged, assigned, transferred,
discounted, pledged or otherwise disposed of at any time prior to delivery of
the settlement shares as described herein. 10. A participant will be entitled to
receive payments on the performance shares credited to the participant’s
account, whether vested or unvested, when and if dividends are declared by the
Company’s Board of Directors on the Company’s common stock, in an amount of cash
per performance share equal to the per share dividend amount payable to common
stockholders of the Company. Such payments will be payable on the next regularly
occurring payroll date after the corresponding dividend payment date. Such
payments made before delivery of shares in settlement of performance shares will
be paid through the Company’s payroll process and treated as compensation income
for tax purposes and will be subject to income and payroll tax withholding by
the Company. 11. In order to comply with all applicable federal, state or local
tax laws or regulations, at the time that shares are delivered to a participant
in settlement of performance shares, the Company will withhold the minimum
required statutory taxes based on the Fair Market Value of the shares at the
time of delivery. In order to satisfy any such tax withholding obligation, the
Company will withhold a portion of the shares otherwise to be delivered with a
Fair Market Value equal to the amount of such taxes. 12. A performance share
Award shall confer no rights of continued Service to any participant, nor will
it interfere in any way with the right of the Company to terminate such Service
at any time. The Company retains all rights to enforce any other agreement or
contract that the Company has with any participant. 13. If there shall be any
change in the Company’s common stock through merger, consolidation,
reorganization, recapitalization, dividend in the form of stock (of whatever
amount), stock split or other change in the corporate structure of the Company,
appropriate adjustments shall be made in the number of performance shares that
are vested or unvested under an Award as contemplated by Section 12(a) of the
Plan. 14. In the event of a Change in Control (as defined in the Plan after
giving effect to the final sentence of Section 2(f) thereof), the vesting of
outstanding performance shares shall be accelerated and shares in settlement of
such vested performance shares shall be delivered as soon as administratively
practical, but in all events by the date that is 60 days after the date of the
Change in Control. PERFSHR20 February 2020



--------------------------------------------------------------------------------



 
[a2020performancesharesag003.jpg]
15. In the event a participant dies or is determined to be subject to a
Disability while a Service Provider, vesting of outstanding performance shares
shall be accelerated and shares shall be delivered in settlement of such vested
performance shares as soon as administratively practical, but in all events by
the date that is 60 days after the date of the death or Disability. 16. The
Awards are made pursuant to the Plan, a copy of which has been provided to each
participant, and are subject to its terms. The terms of this Program Outline
will be interpreted as to be consistent with the Plan, but if any provision in
this Program Outline is inconsistent with the terms of the Plan, the terms of
the Plan will prevail. By participating in the Company’s 2020 Performance Share
Program, a participant shall be deemed to have accepted all the conditions of
the Plan, the Notice, this Program Outline, and the terms and conditions of any
rules adopted by the Compensation Committee pursuant to the Plan and shall be
fully bound thereby. The documents governing an Award shall be subject to the
choice of law provisions of Section 18(e) of the Plan. To the extent an Award is
subject to Code Section 409A, it shall be subject to and administered in
accordance with Section 18(g) of the Plan, including subjecting any share
delivery or amount payable to a “specified employee” as the result of a
“separation from service” (as those terms are defined in Code Section 409A) to
the six-month payment delay rule described there. If the six month payment delay
rule is applicable, then any shares that would have otherwise have been
delivered during that six-month period will be delivered upon completion of that
six-month period, and any subsequent share deliveries shall be made as
scheduled. Notwithstanding the foregoing, although the intent is to comply with
Code Section 409A, a participant shall be responsible for all taxes and
penalties that could result from a failure to comply (the Company and its
employees shall not be responsible for such taxes and penalties). PERFSHR20
February 2020



--------------------------------------------------------------------------------



 